PER CURIAM.
Plaintiff recovered a judgment for $50 as damages for the loss of a pair of trousers. They were part of a suit of the same material. The suit cost $75, and was reasonably worth that sum, according to the evidence. The trousers, according to the evidencd, were worth $20. The defendant admitted having lost the article in question. The judgment is reversed, and a new trial granted, with costs and disbursements, unless plaintiff consents to reduce the judgment to $20, in which event the judgment, as modified, will be affirmed, without costs.